Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Figure 1, objected to it appear to show “Prior Art”.  it should be so labeled.  Correction required in next response
Claims 1, 3, 4, 12, 13, 14 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 97/31721.
For claim 1, WO figure 1 aerosol delivery device has mouthpiece end 16, aerosol generation chamber 8, 9, primary air channel at numerals 11, 13, a sensor  25 to detect inhalation   a secondary air channel 17 that bypasses chamber 8, and the sensor located further forms the mouthpiece than is chamber 8.  Claim 3, secondary channel connects to main channel at region of numerals 20, 21.  Claim 4, note inlet 44.  Claim 12, sensor 28 even if for cool air, does detect a pressure drop.  As alternative, also obvious to use specific pressure sensor as choice of equivalents, such type being well known.  Claim 12, channels at 13, 17, read as primary and secondary and they would have comparable draw resistance.  For claim 14, WO device includes reusable part at 22, 18 and a replaceable part at 5.  
Claims 1, 14 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Alarcon Pub 806.
For claims 1, 14, figure 1A includes mouthpiece 126 primary channel 122 aerosol generating chamber 142A, 142B, 142, sensor 132 secondary channel above part 138 that bypasses the chambers 142.  
15 is allowed.
Claims 2, 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The other references cited in the Europe search report have been considered but are not seen as applicable for rejection of claims 1, 14, 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEIL ABRAMS/Primary Examiner, Art Unit 2832